aA B&B Ww LN

oO Oo NN DBD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00535-JSC Document 134-1 Filed 06/03/19 Page 1of 3

JOSEPH H. HUNT
Assistant Attorney General

CARLOTTA P. WELLS
Assistant Branch Director
Civil Division

STEVEN A. MYERS (NY Bar # 4823043)
BENJAMIN T. TAKEMOTO (CA Bar # 308075)
Trial Attorneys

United States Department of Justice

Civil Division, Federal Programs Branch

P.O. Box No. 883, Ben Franklin Station
Washington, DC 20044

Tel: (202) 532-4152

Fax: (202) 616-8470

E-mail: benjamin.takemoto@usdoj.gov

Attorneys for Defendants
UNITED STATES DISTRICT COURT FOR THE

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

SURVJUSTICE, INC.,
EQUAL RIGHTS ADVOCATES, and

VICTIM RIGHTS LAW CENTER,
Plaintiffs,
Case No. 18-cv-0535-JSC
v.
DEFENDANTS’ CERTIFICATION OF
ELISABETH D. DEVOS, THE ADMINISTRATIVE RECORD
in her official capacity as Secretary of Hon. Jacqueline Scott Corley
Education,

KENNETH L. MARCUS,

in his official capacity as Assistant Secretary
for Civil Rights, and

U.S. DEPARTMENT OF EDUCATION,

Defendants.

 

 

SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, A.R. Certification

 

 
as

oOo ee SN DH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00535-JSC Document 134-1 Filed 06/03/19 Page 2 of 3

I, Kathryn A. Ellis, pursuant to the provisions of 20 U.S.C. § 3472 and the authority delegated

to me from the General Counsel of the U.S. Department of Education, do hereby declare as follows:

1.

Tam the Assistant General Counsel for the Division of Education and Equity in the Office of
the General Counsel, United States Department of Education (“Department”). I have served
in this capacity since August 2011. In this capacity, I provide, and supervise the provision
of, legal advice and services to the Department on civil rights, special education and
vocational rehabilitative services, and other equity issues.

I supervised the Department’s review of records for inclusion in the administrative record
concerning the issuance of the September 22, 2017 Dear Colleague Letter and September
2017 Q&A on Campus Sexual Misconduct (collectively, “2017 Guidance”).

To the best of my knowledge, and subject only to the exception described in paragraph 4, the
administrative record represents a true, accurate, and complete set of the materials directly
or indirectly considered by Department decision makers in the process of developing the
2017 Guidance, regardless of whether the materials support or are contrary to the decision. I
understand that documents that are not properly part of the administrative record because
they are privileged will be identified in a forthcoming privilege log.

In developing the 2017 Guidance, decision makers considered several books. The Department
has included the title pages and bibliographic information concerning these books in the
administrative record, but it has not scanned these entire books into the record. Counsel for
Plaintiffs has indicated to counsel for Defendants that Plaintiffs do not object to this practice,
so long as the parties provide the Court with any passages from these books relied upon in the
parties’ briefing. Should Defendants rely upon these books in their forthcoming summary
judgment briefing, they will attach relevant portions of the books as exhibits.

The statements made in this declaration are based upon my personal knowledge and the

information provided to me in the course of my official duties.

SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, A.R. Certification
2

 

 
ww

WN

~“

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00535-JSC Document 134-1 Filed 06/03/19 Page 3 of 3

Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the foregoing is true and

correct.

Executed on June 3, 2019 an Submitted ai (ty ps

KATHRYN AJE =LLIS

Assistant CAE Counsel

Division of Educational Equity

Office of the General Counsel

United States Department of Education

SurvJustice, Inc. v. DeVos, No. 18-ev-0535-JSC, A.R. Certification
3

 
